DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 8 and 10, filed September 15, 2021, with respect to Claims 9-12 and the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The objections to Claims 9-12 and the 35 U.S.C. 101 rejection of Claim 19 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8 and 13-20 have been considered but are moot because new grounds of rejection are made in view of Golas (see citation below), Steinberger (see citation below), Yamamoto (see citation below), and Kiyanda (see citation below).
Steinberger is used for Claim 2 because Steinberger teaches compressible flow, since Claim 2 depends from Claim 1 and Claim 1 was amended to recite compressible characteristics of the ambient fluid.  Yamamoto was used for Claim 6 because Yamamoto teaches compressible ambient fluid, since Claim 6 depends from Claim 1 and Claim 1 was amended to recite compressible characteristics of the ambient fluid.  Kiyanda was used for Claims 15-16 because Kiyanda teaches a compressible ambient fluid, since Claims 15-16 depend from Claim 1 and Claim 1 was amended to recite compressible characteristics of the ambient fluid.  
Examiner’s Note
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below).
As per Claim 1, Golas teaches a computer-implemented method of generating one or more visual representations of a combustion event, the computer-implemented method comprising:  under the control of one or more computer systems configured with executable instructions:  simulating the combustion event, which transforms combustion reactants into combustion products (method to simulate explosions and other compressible fluid phenomena, the proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds, after-effects of an explosion, the most visible of which is a fireball, the fireball results from the combustion of hot gases that are ejected by the detonation, p. 63, left column), the combustion event occurring at a reference pressure (initial pressure of detonation, p. 69, 1st paragraph) of an ambient fluid (p. 63, Introduction):  automatically determining values of combustion properties, the values of the combustion properties being calculated as a function of a nonzero pressure field (initial volume of detonation, initial pressure of detonation, and detonation temperature, p. 69, Table 1, 1st paragraph).  Golas teaches compressible fluid simulation (p. 64, right column, 2nd paragraph).  The fluids can be smoke or fire (p. 64, left column, 3rd paragraph).  Golas teaches compressible Navier Stokes equations for modeling the explosion (p. 63, Abstract).  Equation (4) is the Navier Stokes equation (p. 65, equation (4)).  Thus, it would have been obvious to one of ordinary skill in the art that the variables in the compressible Navier Stokes equations are the determined compressible characteristics of the ambient fluid.  Thus, Golas teaches automatically determining compressible characteristics of the ambient fluid (p. 64, right column, 2nd paragraph; p. 64, left column, 3rd paragraph; p. 63, Abstract; p. 65, equation (4)); and generating the one or more visual representations of the combustion event based on the values of the combustion properties and the compressible characteristics of the ambient fluid (p. 63, Abstract; p. 69, 1st paragraph; p. 64, left column, 3rd paragraph; p. 65, equation (4)).
As per Claim 3, Golas teaches wherein generating the one or more visual representations of the combustion event comprises generating visual representations of the compressible characteristics of the ambient fluid (p. 63, Abstract; p. 65, equation (4)).
As per Claim 5, Golas wherein at least conservation of momentum and mass of a physical system are included in continuum mechanics equations used for simulating the combustion event (simulation can be done using the equations of mass, momentum and energy conservation, p. 65, right column, first paragraph).
As per Claim 7, Golas teaches wherein the values of the combustion properties used for determining values of combustion properties occurs in a beginning step during simulation of the combustion event (2. Find the approximate velocity, 3. Approximate the changes in temperature, 6, advect velocity and temperature, p. 66; the user specifies the initial temperature, p. 68, left column, last paragraph; 1. Solve forward in time to get ϕn+1 from the initial value ϕn, p. 67, left column).
As per Claim 17, Golas teaches modifying the Semi-Lagrangian method.  The proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds.  The fireball results from the combustion of hot gases that are ejected by the detonation (p. 63, left column).  The Semi-Lagrangian method is performed to generate computer graphics (p. 69, right column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art that there is a computer-readable medium storing instructions, which when executed by the processor, causes the system to carry out the method because it is well-known in the art that this is needed in order for the computer to carry out the method.  Thus, Golas teaches a computer system for generating the one or more visual representations of the combustion event, the system comprising:  at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, cause the system to carry out the method (p. 63, left column; p. 69, right column, 1st
As per Claim 18, Golas teaches modifying the Semi-Lagrangian method.  The proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds.  The fireball results from the combustion of hot gases that are ejected by the detonation (p. 63, left column).  The Semi-Lagrangian method is performed to generate computer graphics (p. 69, right column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art that there is a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method because it is well-known in the art that this is needed in order for the computer to carry out the method.  Thus, Golas teaches a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method (p. 63, left column; p. 69, right column, 1st paragraph).
As per Claim 19, Claim 19 is the same as Claim 18, and therefore is rejected under the same rationale.
As per Claim 20, Golas teaches wherein automatically determining compressible characteristics of the ambient fluid is based on relative temperature and molar mass changes during the transformation of the combustion reactants into the combustion products (compressible Navier Stokes equations for modeling the explosion, p. 63, Abstract.  On p. 65 under 2.1 Navier Stokes Based Model, equations (2) and (3) are equations dealing with the conservation of mass, and equation (7) is based on temperature).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Steinberger (see citation below).
	Golas is relied upon for the teachings as discussed above relative to Claim 1.
the effects of compressibility, chemical reaction exothermicity and non-equilibrium chemical modeling in a reacting plane mixing layer were investigated by means of simulations, p. i, 1st paragraph; combustion of compressible flow, p. 1, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas so that simulating the combustion event occurs at non-equilibrium conditions as suggested by Steinberger.  It is well-known in the art that a combustion event occurs at non-equilibrium conditions.  In an open system, combustion reactions are always irreversible because carbon dioxide and water leave the system.  In a closed system, combustion reactions are also irreversible because carbon dioxide and water do not react due to the reaction having a positive change in Gibbs free energy at all temperatures.
19.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Perchanok (US 20070179763A1).
	Golas is relied upon for the teachings as discussed above relative to Claim 1.
	However, Golas does not teach further comprising:  during simulation of the combustion event for a condition wherein an instantaneous pressure is changing and not at the reference pressure, replacing the instantaneous pressure with the reference pressure.  However, Perchanok teaches further comprising:  during simulation of the combustion event (simulating the operation of a pressured air source of sink for a vehicle internal combustion engine, Abstract) for a condition wherein an instantaneous pressure is changing and not at the reference pressure, pressure terms are replaced by steady state values, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas to include during simulation of the combustion event for a condition wherein an instantaneous pressure is changing and not at the reference pressure, replacing the instantaneous pressure with the reference pressure because Perchanok suggests that this improves predictions [0018, 0047].
20.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Yamamoto (see citation below).
Golas is relied upon for the teachings as discussed above relative to Claim 1.
However, Golas does not teach wherein the values of the combustion properties include concentrations of the combustion reactants and/or products instead of densities of the combustion reactants and/or products.  However, Yamamoto teaches wherein the values of the combustion properties include concentrations of the combustion reactants and/or products instead of densities of the combustion reactants and/or products (simulation for combustion, we solve the concentration fields, p. 368, last paragraph; simulated by compressible Navier-Stokes model, p. 369, 1st paragraph; molar concentration of propane or oxygen is determined, p. 372).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas so that the values of the combustion properties include concentrations of the combustion reactants and/or products instead of densities of the combustion reactants and/or products because Yamamoto suggests that this is an efficient method for simulation of fluid flow (p. 369, 2nd paragraph).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Gloyer (US 20180106480A1).
	Golas is relied upon for the teachings as discussed above relative to Claim 1.
	However, Golas does not teach wherein the values of the combustion properties used for determining values of combustion properties occurs at end of simulation of the combustion event.  However, Gloyer teaches if the predetermined performance level is not met then the method 500 modifies combustion parameters to meet performance and repeats the process of performing simulation and configuring combustion parameters if necessary to meet the predetermined combustion stability level [0099].  Thus, at the end of the simulation of the combustion event, it determines the predetermined performance level.  If the predetermined performance level is not met, then it modifies combustion parameters and repeats the process of performing simulation to determine values of combustion properties.  Thus, Gloyer teaches wherein the values of the combustion properties used for determining values of combustion properties occurs at end of simulation of the combustion event [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas so that the values of the combustion properties used for determining values of combustion properties occurs at end of simulation of the combustion event because Gloyer suggests that this way, if the predetermined performance level is not met then it modifies combustion parameters to meet performance and repeats the process of performing simulation and configuring combustion parameters if necessary to meet the predetermined combustion stability level [0099].
22.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Kass (US007787688B1) and Dweik (US010409950B2).
Golas is relied upon for the teachings as discussed above relative to Claim 1.
	However, Golas does not teach further comprising:  using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual representations.  However, Kass teaches further comprising:  using a convolution kernel to simulate heat diffusion (simulating heat diffusion in the medium gives rise to separable spatially varying recursive filters that can compute larger-kernel convolutions in constant time per pixel, col. 4, lines 57-61) by blurring at least a portion of the one or more visual representations (portions of the image may be blurred according to heat diffusion in the medium that includes determining the diffusion of heat in the medium using a first Gaussian convolution, col. 2, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas to include using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual representations because Kass suggests that this way, there will not be any color bleeding (col. 2, lines 27-32; col. 4, lines 57-61; col. 2, lines 50-54).
However, Golas and Kass do not teach that the one or more visual representations are of the combustion event.  However, Dweik teaches using a 3D CAD point-cloud to automatically create an ambient fluid model (col. 3, lines 56-59; modeling component can overlay a set of control volumes on the device using the point cloud data, a control volume can be an abstraction of a region of the device through which a fluid (a liquid or a gas) flows, col. 6, lines 37-42).  Physics modeling data associated with a degree of ambient fluid flow is rendered on a 3D model of a device (col. 3, lines 65-67; col. 6, lines 37-42).  The ambient fluid model is employed by a flow integrated heat transfer and combustion design environment solver to generate predictions for simulated machine conditions for the device (col. 4, lines 19-23; col. 6, lines 37-42).  Thus, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Kass so that the one or more visual representations are of the combustion event because Dweik suggests that this is useful for generating predictions for simulated machine conditions for the combustion event [0029].
23.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below), Kass (US007787688B1), and Dweik (US010409950B2) in view of Bronstein (US 20180096229A1).
	Golas, Kass, and Dweik are relied upon for the teachings as discussed above relative to Claim 13.
	However, Golas, Kass, and Dweik do not expressly teach further comprising:  deriving the convolution kernel from a heat equation.  However, Bronstein teaches further comprising:  deriving the convolution kernel from a heat equation (convolution between the initial condition and the heat kernel, the heat kernel has the closed form expression ht(x,y)=∑k≥1e-tλkϕk(x)ϕk(y), [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas, Kass, and Dweik to include deriving the .
24.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) in view of Kiyanda (see citation below).
25.	As per Claim 15, Golas is relied upon for the teachings as discussed above relative to Claim 1.
However, Golas does not teach wherein the combustion reactants comprise a linear alkane having a chemical composition with a form “CnH2n+2”.  However, Kiyanda teaches a gaseous detonation is a combustion-driven, compressible wave (p. 273, 1st paragraph), wherein the combustion reactants comprise a linear alkane having a chemical composition with a form “CnH2n+2” (simulations are reported to elucidate the dynamics of unstable gaseous methane-oxygen detonations, p. 273, last paragraph; p. 275, Fig. 1 shows a sequence of detailed structure of the unstable methane-oxygen detonation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas so that the combustion reactants comprise a linear alkane having a chemical composition with a form “CnH2n+2” as suggested by Kiyanda.  It is well-known in the art that methane-air mixtures initiate explosions.
26.	As per Claim 16, Golas does not teach wherein the linear alkane comprises one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18).  However, Kiyanda teaches wherein the linear alkane comprises one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18) (p. 273, .
Allowable Subject Matter
27.	Claims 9-12 are allowed.
Prior Art of Record
1.	Abhinav Golas, Explosion Simulation Using Compressible Fluids, January 2009, Sixth Indian Conference on Computer Vision, Graphics & Image Processing, p. 63-69, ieeexplore.ieee.org/document/4756053.
2.	Craig Steinberger, Mixing and Non-equilibrium Chemical Reaction in a Compressible Mixing Layer, May 1991, NASA, p. i, 1, https://ntrs.nasa.gov/api/citations/19910013868/downloads/19910013868.pdf.
3.	Kazuhiro Yamamoto, Simulation of Combustion Field with Lattice Boltzmann Method, April 2002, Journal of Statistical Physics, Vol. 107, p. 368, 369, 372, https://link.springer.com/article/10.1023/A:1014583226083.
4.	Charles Kiyanda, High resolution GPU-based flow simulation of the gaseous methane-oxygen detonation structure, November 2014, The Visualization Society of Japan, p. 273-276, https://link.springer.com/article/10.1007/s12650-014-0247-9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





JH
/JONI HSU/Primary Examiner, Art Unit 2611